Citation Nr: 0837385	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-04 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the veteran's petition to reopen his previously denied 
claim for service connection for an acquired psychiatric 
disorder, inclusive of anxiety, PTSD, and bipolar affective 
disorder. 

Since the veteran's claim involves both PTSD and bipolar 
affective disorder - two different diagnosed mental disorders 
- the Board will adjudicate these claims separately.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) (holding 
"a claim based on the diagnosis of a new mental disorder . . 
. states a new claim, for the purpose of the jurisdictional 
requirement, when the new disorder had not been diagnosed and 
considered at the time of the prior notice of disagreement").

The Board is remanding the claim for service connection for a 
psychiatric disorder, other than PTSD, to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  An unappealed June 2001 rating decision denied service 
connection for an acquired nervous condition, to include 
anxiety and PTSD, on the basis that there was no medical 
evidence of a diagnosed psychiatric disorder. 

2.  The additional evidence received since that June 2001 
rating decision still does not include a diagnosis of PTSD, 
but now includes a medical opinion that the veteran has 
bipolar affective disorder as a result of his military 
service.  




CONCLUSIONS OF LAW

1.  The unappealed June 2001 rating decision that denied 
service connection for an acquired nervous condition, to 
include anxiety and PTSD, is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence received since that decision is 
not new and material with respect to the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).

3.  However, there is new and material evidence since that 
decision to reopen the claim for service connection for a 
psychiatric disorder other than PTSD.  38 U.S.C.A. § 5108 
(West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in January 2002 and September 2004.  These 
letters informed the veteran of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  These 
letters also comply with the Court's holding in Kent, supra, 
in that they included the criteria for reopening a previously 
denied claims, the criteria for establishing service 
connection, and information concerning why the claims were 
previously denied in June 2001.  Consequently, the Board 
finds that adequate notice has been provided in this case.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, the RO requested all medical records 
identified by the veteran and his representative.  These 
records include numerous private treatment records, all of 
which have been associated with the claims file.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or the Court.

II.  PTSD

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted since a prior 
unappealed, and therefore final, June 2001 rating decision to 
reopen this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires: (1) a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specifically claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  See also, 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

In a December 1999 rating decision, the RO denied service 
connection for PTSD on the basis that the veteran had not 
been diagnosed with PTSD.  The evidence at that time included 
the veteran's service medical and personnel records, as well 
as a report from T.H., Psy.D., dated in November 1997, 
listing treatment dates but containing no specific diagnosis.  
Since none of these records listed a diagnosis of PTSD, or 
any other psychiatric diagnosis, the RO denied the veteran's 
claim.  

The RO then issued confirmed rating decisions in March 2000 
and June 2001 wherein the denial was continued on the basis 
that there was still no diagnosis of PTSD.  The veteran was 
notified of the most recent June 2001 rating decision and of 
his appellate rights a letter dated that same month.  Since 
he did not seek appellate review within one year of 
notification, that decision became final and binding on him 
based on the evidence then of record and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R.           §§ 20.302, 20.1103.

On December 18, 2001, the RO received a statement from the 
veteran indicating that he was requesting treatment records 
in support of his claim of possible PTSD.  Since the veteran 
did not specifically express disagreement with the June 2001 
rating decision, the RO properly construed this statement as 
a claim to reopen rather than a notice of disagreement as to 
the June 2001 rating decision.  Gallegos v. Principi, 283 
F.3d 1309 (Fed. Cir. 2002) (a notice of disagreement must be 
in terms that can be reasonably construed as disagreement 
with that determination and a desire for appellate review).

Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108.  
When determining whether the claim should be reopened, the 
Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim for 
service connection for PTSD is evidence that has been added 
to the record since the final June 2001 rating decision.  
Since that decision, the veteran has submitted various 
private treatment records dated since 1984, as well as a June 
2002 VA examination report.  Although these records show 
diagnoses of various psychiatric disorders - namely 
alcoholism, anxiety, depression, and bipolar affective 
disorder - none lists a diagnosis of PTSD.  Since the absence 
of a diagnosis of PTSD was the basis for the denial in the 
final June 2001 rating decision, none of the newly submitted 
medical evidence is material to the central issue in this 
case.  

In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim.  These statements appear to be 
cumulative of evidence considered at the time of the June 
2001 rating decision.  In any event, the Board emphasizes 
that statements provided by the veteran are generally not 
material within the meaning of 38 C.F.R. § 3.156.  Indeed, in 
Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection.

As a whole, the evidence received since the June 2001 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  So the June 
2001 rating decision remains final with respect to the 
veteran's claim for service connection for PTSD, and the 
appeal is denied.



III.  A Psychiatric Disorder Other Than 
PTSD

The veteran is also seeking service connection for a 
psychiatric disorder other than PTSD.  Before addressing this 
claim on the merits, however, the Board must once gain 
determine whether new and material evidence has been 
submitted since the unappealed, and therefore final, June 
2001 rating decision that denied service connection for 
acquired nervous condition to include anxiety.  Barnett, 83 
F.3d at 1383-84.

The RO denied service connection for an acquired nervous 
condition in June 2001 on the basis that there was no 
evidence that the veteran had ever been diagnosed with a 
psychiatric disorder.  Since the veteran did not seek 
appellate review within one year of notification, that 
decision became final and binding on him based on the 
evidence then of record and is not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 
38 C.F.R. §§ 20.302, 20.1103.  The veteran must therefore 
present new and material evidence to reopen this claim.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since that decision, the veteran has submitted medical 
records showing treatment for various psychiatric disorders, 
including anxiety, depression, and bipolar affective 
disorder.  At a VA compensation examination in June 2002, the 
examining physician diagnosed the veteran with bipolar 
affective disorder.  The examiner also opined that it "more 
likely than not (i.e. have a great than 50% probability) 
[this disability] first appear[ed] while the veteran was in 
service and/or were [sic] aggravated by experiences in 
service."

This examination report is both new and material since it 
clearly shows that the veteran now has a diagnosed 
psychiatric disorder that may be related to service.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  See also Justus v. Principi, 3 Vet. App. 510 
(1992) (indicating the additional evidence in question is 
presumed credible for the limited purpose of determining 
whether it is new and material).

Accordingly, the claim for service connection for a 
psychiatric disorder, other than PTSD, is reopened.  This 
claim, however, must be further developed before 
readjudicating it on the underlying merits.


ORDER

The petition to reopen the claim for service connection for 
PTSD is denied.

But the petition to reopen the claim for service connection 
for a psychiatric disorder, other than PTSD, is granted, 
subject to the further development of this claim on remand.


REMAND

As mentioned, the Board finds that additional evidentiary 
development is needed before it can readjudicate the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, on the underlying 
merits.

In the June 2002 examination report cited as the basis for 
reopening the claim, the examiner opined that the veteran's 
bipolar affective disorder was likely incurred in or 
aggravated by service.  However, it does not appear that the 
examiner provided any supporting rationale for his opinion, 
as the examiner never discussed the fact that there was no 
evidence of a chronic psychiatric disorder until many years 
after the veteran's service had ended.  But this opinion, 
while insufficient to grant the claim, is sufficient to 
trigger VA's duty to assist the veteran by obtaining a 
medical opinion on the determinative issue of whether his 
bipolar affective disorder had its onset during his military 
service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.                
§ 3.159(c)(4); see also McLendon, 20 Vet. App. at 82.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
psychiatric examination for a medical 
nexus opinion indicating whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that his psychiatric 
disorder, other than PTSD, had its onset 
during his military service.  It is 
imperative that the examiner designated 
to conduct this evaluation review the 
claims file for the pertinent medical and 
other history.  The VA examiner must 
discuss the rationale of his or her 
opinion, whether favorable or 
unfavorable.

2.  Then readjudicate the claim for 
service connection for a psychiatric 
disorder, other than PTSD, on the 
underlying merits, in light of the 
additional evidence.  If this claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


